Filed 6/7/21 P. v. Weatherington CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX

THE PEOPLE,                                                 2d Crim. No. B303125
                                                                (Super. Ct. No.
     Plaintiff and Respondent,                                 F000270432007)
                                                          (San Luis Obispo County)
v.

MONTE LAMARR
WEATHERINGTON,

     Defendant and Appellant.


THE PEOPLE,                                                 2d Crim. No. B303872
                                                                (Super. Ct. No.
     Plaintiff and Respondent,                                 F000270432006)
                                                          (San Luis Obispo County)
v.

GREGORY GEORGE VIVED,
JR.,

     Defendant and Appellant.


       Monte LaMarr Weatherington and Gregory George Vived,
Jr., appeal from orders denying their Penal Code section 1170.95
petitions for resentencing.1 In 1998 a jury convicted them of
second degree murder (§§ 187, subd. (a), 189) and conspiracy to
commit assault by means of force likely to produce great bodily
injury. (§§ 182, subd. (a)(1), 245, former subd. (a)(1), now subd.
(a)(4).) They were sentenced to prison for 15 years to life. In a
2001 unpublished opinion, People v. Garcia et al. (July 23, 2001,
B126854) [nonpub. opn.] (Garcia), we affirmed the judgment of
conviction as to appellants and their codefendants: Oscar Garcia,
David Rey, and Sergio Ortiz.
       The petitions for resentencing were filed in 2019.
Appellants declared that they fell within the provisions of section
1170.95 because they had been “convicted of second degree
murder pursuant to the natural and probable consequences
doctrine” and “could not now be convicted of first or second degree
murder” because of amendments to the Penal Code.
        The trial court determined that appellants had made a
prima facie showing of eligibility for relief under section 1170.95.
It issued orders to show cause and conducted a single evidentiary
hearing for both appellants. At the hearing the prosecution was
required to prove beyond a reasonable doubt that appellants are
ineligible for relief. The trial court denied the petitions because
the prosecution had met its burden. The court concluded that
appellants could now be convicted of second degree murder under
a theory of implied malice.
       Vived contends that the trial court misinterpreted the
prosecution’s burden of proof at the hearing. Both appellants
claim that the court applied an erroneous theory of implied
malice. Finally, appellants argue that the evidence is insufficient



      1   All statutory references are to the Penal Code.


                                   2
to show that they could now be convicted of second degree murder
under a theory of implied malice.
       Appellants’ appeals have not been consolidated. Because
the appeals arise from the same evidentiary hearing and involve
similar criminal conduct and common legal issues, in the interest
of judicial economy and efficiency we order the appeals
consolidated for the purpose of decision. We issue a single
opinion affirming the orders denying appellants’ petitions. (See
People v. Schnaible (1985) 165 Cal.App.3d 275, 277 [“Because the
same issue is presented in both cases, we order the appeals
consolidated and render a single opinion affirming the
judgments”].)
                                Facts
       For the purpose of setting forth the facts underlying his
1998 conviction, Vived “adopts the Statement of Facts contained
in this Court’s prior opinion on direct appeal in this matter,” i.e.,
the 2001 unpublished Garcia opinion. Weatherington presents a
“factual summary . . . taken from this court’s prior opinion in
Garcia.” Accordingly, the following summary of the facts is taken
from pages 2-5 of the Garcia opinion.
       Paso Robles 13 (Paso 13) is a criminal street gang. Raul
Mosqueda, whose moniker was “dreamer,” was a past associate of
Paso 13. Mosqueda was friendly with the members of Nameless
Crew Style (NCS), a rival gang that was engaged in “warfare”
with Paso 13. NCS members “looked to [Mosqueda] kind of as a
role model . . . .” He was the best friend of Reginald Arguelles,
one of the organizers of NCS. Paso 13 put out a “green light” on
Mosqueda, which meant that he was “free game” to kill. David




                                 3
Rey and Oscar Garcia were members of Paso 13, and Sergio Ortiz
associated with the gang.2
       On April 10, 1998, Manuel Preciado, Rey, Ortiz, Garcia,
and appellant Weatherington met at an apartment. Everyone
said that they had “a problem” with Mosqueda. They left and
drove around in an unsuccessful effort to find him. They were
saying, “Let’s go find him. We will take care of him and beat his
ass.”
       During the evening of April 12, 1998, Reginald Calhoun
went to the trailer park residence of Ortiz and Weatherington.
Mosqueda became the subject of conversation, and everyone was
saying, “Hey, we want to kick dreamer’s ass.”
       Calhoun was paged by appellant Vived. Calhoun
telephoned Vived, who said that Mosqueda was going to be at a
party in Paso Robles. Calhoun told Vived to come to the trailer
park and communicated Vived’s information to the other
appellants. When Vived arrived about five minutes later, he was
questioned about the party. Calhoun and appellants expressed
hatred of Mosqueda and wanted to “kick his ass.” Everybody
said, “Let’s go,” and they “started piling into cars[.]” Statements
were made that “[t]hey were going to a party . . . to kick
dreamer’s ass.” Preciado joined the group just before they left the
trailer park.

      2 We are not aware of any evidence indicating that
appellants were affiliated with Paso 13 or knew about the green
light. The jury found not true allegations that appellants had
committed the murder for the benefit of a criminal street gang.
(§ 186.22, subd. (b).) At the evidentiary hearing on the section
1170.95 petition, the trial court stated: “I am taking into
consideration that the jury did acquit on the gang allegation. I
specifically have not referenced portions of the testimony that I
reviewed pertaining to the gang expert, Ms. Tobler’s testimony.”


                                4
      Calhoun, Preciado, Rey, Garcia, Ortiz, and appellants drove
to the Paso Robles party in three cars. Rey was the sole
passenger in a car driven by Garcia. Rey was armed with a knife
that he displayed to Garcia inside the car. Rey put the knife in
his pocket. At the trailer park, Rey had not displayed the knife
or mentioned that he possessed it.
      After parking their cars in Paso Robles, they walked to the
apartment where the party was occurring. Weatherington
knocked on the front door. A female opened the door, and
Weatherington asked to speak to “dreamer.” Mosqueda came to
the door and said, “What do you guys want?” Weatherington told
him to come outside. Mosqueda said, “We don’t want no problems
here.” Mosqueda closed the door, and another person locked it.
Calhoun picked up a potted plant and threw it through a plate-
glass window. Rey and Weatherington kicked the front door
open. Calhoun, Preciado, Rey, Garcia, Ortiz, and appellants ran
through the doorway into the apartment. They were saying, “Get
your beating like a man,” and “You know what time it is. You
know it’s up.” Everyone inside “just started scattering.”
Mosqueda retreated into a bathroom and tried to close the door.
Calhoun testified that he and Rey pulled Mosqueda out into the
hallway, but other witnesses testified that Weatherington did the
pulling. Calhoun, Rey, Garcia, Ortiz, and appellants punched
Mosqueda in the hallway. There was “a big commotion of bodies”
and people were screaming.
      Arguelles was at the party with Mosqueda. Arguelles went
into the hallway to try to help him. Vived pointed out Arguelles
to Weatherington. Weatherington started hitting Arguelles and
pushed him into a bedroom, where Weatherington continued the
assault.




                               5
       Mosqueda fell to the floor and was lying on his side against
a wall. Garcia said to Rey, “You got a knife. You got a knife.
Stick him. Stick him.” Rey stabbed Mosqueda four times in the
chest. Mosqueda crawled out of the hallway “like a baby” on his
hands and knees with blood on his face, chest, and stomach. Rey,
Vived, Garcia, Ortiz, and Calhoun were “around him” and were
punching and kicking him. People in the background were
saying, “Leave him alone. He’s knocked out.”
       Mosqueda fell to his side. Rey, Vived, Garcia, Ortiz, and
Calhoun continued to hit and kick him. Vived suddenly stopped
“swinging and kicking” and “jumped up against the wall.” He
said, “Oh shit . . . What happened? What happened?” Vived
appeared to be “in shock.” Everybody except Ortiz ceased
attacking Mosqueda. Ortiz kicked him twice in the head.
Everybody then left the apartment.
       Later that night, Preciado, Ortiz, and Weatherington met
Garcia in a parking lot. Garcia told them that Rey had stabbed
Mosqueda “penitentiary style, real quick,” and that anyone who
said “anything to the cops” would “get bumped off” in prison.
Garcia said that Rey “had got his stripes.” This meant that Rey
had earned respect from other gang members and “was up at the
top with the big boys . . . .”
       When Garcia left, Preciado, Ortiz, and Weatherington went
to a motel. According to Preciado, at the motel they discussed the
stabbing, agreeing that Rey “was wrong for doing it . . . without
saying anything . . . .” But earlier in the evening Ortiz had
declared, “We got their guy. It’s going to be a good night.”
                            Senate Bill 1437
       Senate Bill 1437 (2018-2019 Reg. Sess.) (S.B. 1437), which
went into effect on January 1, 2019, added section 1170.95 to the
Penal Code. Before the effective date of S.B. 1437, “the natural



                                6
and probable consequences doctrine rendered a defendant liable
for murder if he or she aided and abetted the commission of a
criminal act (a target offense), and a principal in the target
offense committed murder (a nontarget offense) that, even if
unintended, was a natural and probable consequence of the
target offense. [Citation.]” (People v. Lamoureux (2019) 42
Cal.App.5th 241, 247-248; see also People v. Chiu (2014) 59
Cal.4th 155, 158 [“‘under the natural and probable
consequences doctrine, an aider and abettor is guilty not only of
the intended crime, but also “for any other offense that was a
‘natural and probable consequence’ of the crime aided and
abetted”’”].)
       S.B. 1437 amended section 188 to add subdivision (a)(3),
which provides, “Except as stated in subdivision (e) of Section 189
[the felony-murder rule], in order to be convicted of murder, a
principal in a crime shall act with malice aforethought. Malice
shall not be imputed to a person based solely on his or her
participation in a crime.” (Stats. 2018, ch. 1015, § 2.) The
Legislature declared, “A person’s culpability for murder must be
premised upon that person’s own actions and subjective mens
rea.” (Id., § 1, subd. (g).) “[T]he most natural reading of Senate
Bill 1437’s operative language is that it eliminates natural and
probable consequences liability for first and second degree
murder.” (People v. Gentile (2020) 10 Cal.5th 830, 849 (Gentile).)
       Section 1170.95 gives retroactive effect to the changes
made by S.B. 1437’s amendment of section 188. It provides, “A
person convicted of . . . murder under a natural and probable
consequences theory may file a petition with the court that
sentenced the petitioner to have the petitioner’s murder
conviction vacated and to be resentenced on any remaining
counts when” certain conditions apply. (§ 1170.95, subd. (a).)



                                7
One of the conditions is that “[t]he petitioner could not be
convicted of first or second degree murder because of changes to
Section 188 [made by S.B. 1437] . . . effective January 1, 2019.”
(Id., subd. (a)(3).)
       “The court shall review the petition and determine if the
petitioner has made a prima facie showing that the petitioner
falls within the provisions of [section 1170.95]. . . . If the
petitioner makes a prima facie showing that he or she is entitled
to relief, the court shall issue an order to show cause.”
(§ 1170.95, subd. (c).) “Within 60 days after the order to show
cause has issued, the court shall hold a hearing to determine
whether to vacate the murder conviction and to recall the
sentence and resentence the petitioner . . . .” (Id., subd. (d)(1).)
“At the hearing . . . , the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing. . . . The prosecutor and
the petitioner may rely on the record of conviction or offer new or
additional evidence to meet their respective burdens.” (Id., subd.
(d)(3).)
                 Trial Court’s Ruling at the Hearing
          Conducted after Issuance of Order to Show Cause
       At the hearing conducted after the issuance of an order to
show cause, the trial court noted that the prosecution had
provided it with our unpublished Garcia opinion and “thousands
of pages” of the 1998 trial transcript. The court said it was
making its determination based on the “entire record,” including
the trial transcript. The court continued, “I do believe, based on
the state of evidence in this case, that the People have proven
malice beyond a reasonable doubt under the elements of implied
malice, so I’m going to deny the petition as to both [appellants].”




                                 8
           Alleged Misinterpretation by Trial Court of
                  Prosecution’s Burden of Proof
      Vived correctly asserts, “[T]he record in this case shows the
superior court applied an independent factfinder standard based
upon proof beyond a reasonable doubt . . . .”3 Vived argues that,


      3 The appellate courts are divided as to the appropriate
standard of proof at a hearing conducted after the issuance of an
order to show cause. In People v. Duke (2020) 55 Cal.App.5th
113, 123, rev. granted Jan. 13, 2021, S265309, the court
concluded, “To carry its burden, the prosecution must . . . prove
beyond a reasonable doubt that the defendant could still have
been convicted of murder under the new law—in other words,
that a reasonable jury could find the defendant guilty of murder
with the requisite mental state for that degree of murder. This is
essentially identical to the standard of substantial evidence . . . .”
On the other hand, in People v. Lopez (2020) 56 Cal.App.5th 936,
949 (Lopez), rev. granted Feb. 10, 2021, S265974, the court
stated, “[W]e construe the statute as requiring the prosecutor to
prove beyond a reasonable doubt each element of first or second
degree murder under current law . . . .” In granting review in
Duke, our Supreme Court said: “The issue to be briefed and
argued is limited to the following: Can the People meet their
burden of establishing a petitioner's ineligibility for resentencing
under Penal Code section 1170.95, subdivision (d)(3) by
presenting substantial evidence of the petitioner's liability for
murder under Penal Code sections 188 and 189 as amended by
Senate Bill No. 1437 (Stats. 2018, ch. 1015), or must the People
prove every element of liability for murder under the amended
statutes beyond a reasonable doubt?” (People v. Duke (Jan. 13,
2021, No. S265309) ___Cal.5th___ [2021 Cal. LEXIS 242, at *1].)
We need not attempt to resolve this issue here. The trial court
acted as an independent fact finder and applied the more
stringent “beyond a reasonable doubt” standard of proof. As we
discuss below, substantial evidence supports the trial court’s
finding that the prosecution proved the elements of implied-


                                  9
instead of applying this standard, the court should have required
the prosecution to prove beyond a reasonable doubt that the jury
found him guilty of second degree murder on a still valid legal
theory and did not find him guilty on the now invalid natural and
probable consequences theory.
       Vived’s argument is untenable for three reasons. First, it
“is inconsistent with section 1170.95, subdivisions (a)(3)’s
and (d)(3)’s explicit direction to the court to determine if the
petitioner could now be convicted of murder under section[]
188 . . . as amended, not whether he or she was, in fact, convicted
of murder under a still-valid theory. Second, subdivision (d)(3)
permits both parties to present new or additional evidence at the
hearing after issuance of the order to show cause. If the superior
court's ineligibility ruling may be based on evidence not heard by
the original trier of fact, the Legislature cannot have intended
the court simply to evaluate the grounds on which the original
verdict was reached. Finally, section 1170.95 is available to
defendants convicted of murder following a plea in lieu of a trial.
Given the limited record in many of those cases, it would be
impossible to assess whether a still-valid ground for a murder
conviction existed, let alone to determine beyond a reasonable
doubt that the valid ground was the basis for the plea.
Yet section 1170.95 contemplates the same procedure to
determine ineligibility in plea cases as in cases in which the
murder conviction was reached at trial.” (People v. Rodriguez
(2020) 58 Cal.App.5th 227, 239-240, rev. granted March 10, 2021,
S266652.)



malice murder beyond a reasonable doubt.




                                10
                Trial Court’s Application of Allegedly
             Erroneous Theory of Implied-Malice Murder
       Vived contends that the court “erred by denying [his]
petition based only upon a finding that appellant directly aided
and abetted an assault with implied malice.” Vived maintains
that, to be presently liable for second degree murder, he must
have directly aided and abetted the crime of murder. “[A] direct
aiding and abetting theory . . . requires that ‘the aider and
abettor . . . know and share the murderous intent of the actual
perpetrator.’” (Gentile, supra, 10 Cal.5th at p. 850.) Vived
explains: “A conviction for second degree murder based upon . . .
directly aiding and abetting a second degree murder with implied
malice is very clearly authorized under the revised law . . . .”
“Aiding and abetting a target offense such as aggravated assault,
or any other non-murder target offense, with implied malice is
insufficient.” “Here, the direct cause of the victim’s death was
the stabbing, and the superior court did not find appellant aided
and abetted in that act.”
       Weatherington makes a similar argument: “[Under S.B.
1437] a defendant can only be convicted of murder on an aiding
and abetting theory as a direct aider and abettor in the murder,
not in some other crime. Aiding and abetting a target offense
such as aggravated assault, or any other non-murder target
offense, with implied malice is insufficient.” “Because it appears
that the trial court erroneously denied [Weatherington’s] petition
based on a finding that he aided and abetted the target crime of
felony assault with implied malice, the trial court’s order should
be reversed . . . .”
       The trial court did not misconstrue the current law of
implied-malice murder. The law does not require appellants to
have directly aided and abetted the crime of murder, i.e., Rey’s



                                11
stabbing of Mosqueda. “‘Malice is implied when the killing is
proximately caused by “‘an act, the natural consequences of
which are dangerous to life, which act was deliberately performed
by a person who knows that his conduct endangers the life of
another and who acts with conscious disregard for life.’”
[Citation.] In short, implied malice requires a defendant’s
awareness of engaging in conduct that endangers the life of
another . . . .’” (People v. Cravens (2012) 53 Cal.4th 500, 507.)
“Implied malice does not require an intent to kill.” (People v.
Gonzalez (2012) 54 Cal.4th 643, 653.) S.B. 1437 did not repeal
the law imposing criminal liability for implied-malice murder.
(Gentile, supra, 10 Cal.5th at p. 850 [“notwithstanding Senate
Bill 1437’s elimination of natural and probable consequences
liability for second degree murder, an aider and abettor who does
not expressly intend to aid a killing [i.e., he is not a direct aider
and abettor of the killing] can still be convicted of second degree
murder if the person knows that his or her conduct endangers the
life of another and acts with conscious disregard for life”].)
        At oral argument, counsel for Vived contended that his
client’s position is supported by People v. Powell (2021) 63
Cal.App.5th 689 (Powell). Since Powell was decided too recently
to be briefed by the parties, we permitted them to submit
supplemental letter briefs on the opinion. In his letter brief
Vived asserts: “Pursuant to . . . Powell, the relevant question was
not whether appellant intended to aid and abet in a violent/felony
assault, i.e., the group beating, upon the victim while acting with
implied malice. Rather, to sustain appellant’s conviction on a
direct aiding and abetting implied malice theory, the prosecution
was required to prove appellant ‘kn[ew] and share[d] the
murderous intent of the actual perpetrator’ [citation], i.e., in this
case it was required to [prove] appellant intended to aid and abet



                                 12
in the act that caused the victim’s death, the stabbing, with
knowledge the perpetrator intended to commit that act, with the
intent to facilitate that act, while acting with implied malice
[citation].”
       Vived has misconstrued Powell. There, defendant Langlois
was convicted of second degree murder based on his participation
in a four-on-one beating of the victim after an invasion of the
victim’s home. During the beating, codefendant Powell fatally
stabbed the victim. Langlois claimed that the court’s instructions
“allowed the jury to find him guilty of murder on a legally invalid
theory” – direct aiding and abetting of an implied malice murder.
(Powell, supra, 63 Cal.App.5th at pp. 709-710.) The court
“reject[ed] Langlois’s contention that direct aiding and abetting
implied malice murder is an invalid legal theory.” (Id. at p. 714.)
But it concluded that the aiding and abetting “instructions were
erroneous” because they “were not tailored for implied malice
murder.” (Ibid.) The court explained: “[The aiding and abetting]
instruction couches direct aiding and abetting liability in terms of
the aider and abettor knowing the perpetrator intended to
commit the crime, the aider and abettor intending to aid and abet
the perpetrator in committing the crime, and that, by words or
conduct, the aider and abettor in fact aided the perpetrator’s
commission of the crime. As relevant here, ‘the crime’ would be
murder. But . . . the aider and abettor of implied malice murder
need not intend the commission of the crime of murder. Rather,
relative to the aider and abettor’s intent, he or she need only
intend the commission of the perpetrator’s act, the natural and
probable consequences of which are dangerous to human life,
intentionally aid in the commission of that act and do so with
conscious disregard for human life.” (Ibid.)




                                13
      Here, appellants intentionally aided and abetted the
commission of life-endangering acts: a home invasion by seven
persons determined to kick the victim’s “ass” and the subsequent
group beating of the defenseless victim. Pursuant to Powell, no
additional intent is necessary for implied-malice murder. (See
Powell, supra, 63 Cal.App.5th at p. 713 [“to be liable for an
implied malice murder, the direct aider and abettor must, by
words or conduct, aid the commission of the life-endangering act,
not the result of that act”].)
                      Sufficiency of the Evidence
      Our Supreme Court has “‘interpreted implied malice as
having “both a physical and a mental component. The physical
component is satisfied by the performance of ‘an act, the natural
consequences of which are dangerous to life.’ [Citation.] The
mental component is the requirement that the defendant ‘knows
that his conduct endangers the life of another and . . . acts with
conscious disregard for life.’ . . .”’” (People v. Soto (2018) 4 Cal.5th
968, 974.) Appellants maintain that the evidence is insufficient
to prove the mental component of implied-malice murder. We
review for substantial evidence the trial court’s finding that the
prosecution proved the mental component beyond a reasonable
doubt. (Lopez, supra, 56 Cal.App.5th at p. 953.) “‘[U]nder the
substantial evidence standard, the question is whether any
rational trier of fact could find the legal elements satisfied
beyond a reasonable doubt . . . .’” (People v. Lindberg (2008) 45
Cal.4th 1, 36.) “‘[W]e review the evidence in the light most
favorable to the prosecution and presume in support of the
judgment the existence of every fact the [trier of fact] could
reasonably have deduced from the evidence. [Citation.]
“Conflicts and even testimony [that] is subject to justifiable
suspicion do not justify the reversal of a judgment, for it is the



                                  14
exclusive province of the trial judge or jury to determine the
credibility of a witness and the truth or falsity of the facts upon
which a determination depends. [Citation.] We resolve neither
credibility issues nor evidentiary conflicts; we look for substantial
evidence. [Citation.]” [Citation.] A reversal for insufficient
evidence “is unwarranted unless it appears ‘that upon no
hypothesis whatever is there sufficient substantial evidence to
support’” the [judgment].’” (People v. Penunuri (2018) 5 Cal.5th
126, 142.)
                                Vived
       Vived claims that the evidence is insufficient to establish
the mental component of implied-malice murder because he was
not a member or associate of Paso 13, he did not know Rey had a
knife, and he expressed shock and dismay when he realized that
Mosqueda had been stabbed. We conclude that substantial
evidence supports the elements of the mental component.
       Vived was present at the trailer park when the group said
they “wanted to kick dreamer’s ass.” Calhoun testified that there
was “hatred from the group towards dreamer; hatred from me
towards dreamer . . . . [E]verybody felt the same way.” At a
party approximately two months earlier, Vived had argued with
Mosqueda and had threatened to kill Mosqueda’s girlfriend and
her baby.
       On the night of the murder, Vived led the group to the
apartment where Mosqueda was attending a party. Preciado
testified: “[Vived’s] words were, ‘We found dreamer. He’s up
here. Let’s go.’ And [Vived] started pointing his finger towards
the apartment.” When the door to the apartment was kicked
open, Vived and the other six members of the group “rushed” into
the house. Calhoun testified that, when seven persons “invade a
house” to “kick somebody’s ass,” the victim could be hurt badly



                                 15
enough to suffer “broken bones” or “die.” It is reasonable to infer
that Vived realized that Mosqueda’s life would be endangered as
a result of the violent home invasion by seven persons who hated
Mosqueda and were determined to “kick his ass.”
       Vived participated in the brutal attack upon Mosqueda.
Calhoun saw Vived, Weatherington, Rey, and Garcia hit
Mosqueda in the hallway. Calhoun testified, “I just seen fists
flying.” Rodney Reece, a guest at the party, saw Vived and his
accomplices, except Weatherington, kicking Mosqueda in the
hallway. Preciado testified: Mosqueda was on his hands and
knees, “crawling out of the hallway.” Blood was on his face,
stomach area, and chest. He was surrounded by Vived, Rey,
Garcia, Calhoun, and Ortiz. “They were punching him. They
were kicking him. I heard people in the background say ‘leave
him alone. He’s knocked out. Someone’s going to call the
cops’ . . . .” Mosqueda fell to the ground onto his side. Vived
“stopped swinging and kicking. He jumped up against the wall.”
“He was like, ‘Oh, shit,’ you know? ‘What happened? What
happened?’” “And then everybody [except Ortiz] stopped kicking
and hitting him.” Ortiz kicked Mosqueda twice in the head.
Vived testified: “[I]t looked like [Rey] went down, swinging on
[Mosqueda], and then it caught my eye when [Rey] sort of got up
from hitting him and going down low, I noticed blood on
[Mosqueda’s] chest area squirting out.”
       Vived was not affiliated with Paso 13, did not know Rey
had a knife, and displayed shock and dismay when he realized
that Mosqueda had been mortally wounded. But these factors do
not negate the presence of substantial evidence of the mental
component of implied malice. A rational trier of fact could find
beyond a reasonable doubt that Vived participated in a home
invasion and seven-against-one brutal beating of a defenseless,



                                16
despised victim knowing that his conduct endangered the victim’s
life and acting with conscious disregard for life. It is of no
consequence that Vived did not intend to kill Mosqueda. “Murder
does not require the intent to kill. Implied malice—a conscious
disregard for life—suffices.” (People v. Bland (2002) 28 Cal.4th
313, 327.)
                           Weatherington
         Weatherington asserts that he “was the least culpable
person who participated in the assault.” He was not affiliated
with a gang and did not know Rey was armed. He “did not
encourage the stabbing and was the only defendant not close
to . . . Mosqueda when he was stabbed. [He] was not present
when other defendants continued to hit or taunt Mosqueda after
he was stabbed.” Weatherington continues, “While agreeing to
participate in [an] unarmed ‘beat-down’ may show [he]
understood there was a likelihood that Mosqueda would be
seriously injured, that does not amount to substantial evidence
that he knew ‘that his conduct endangers the life of another.’”
         But Weatherington is in the same position as Vived. Like
Vived, he participated in a violent home invasion knowing that
the seven home invaders intended to commit a vicious assault
against Mosqueda. The jury found Weatherington guilty of
conspiracy to commit an assault by means of force likely to
produce great bodily injury. (§§ 182, subd. (a)(1), 245, former
subd. (a)(1), now subd. (a)(4).) “[T]he crime of conspiracy requires
dual specific intents: a specific intent to agree to commit the
target offense, and a specific intent to commit that offense.”
(People v. Jurado (2006) 38 Cal.4th 72, 123.)
          Weatherington played a vital role in the conspiracy. He
and Rey kicked open the front door of the residence. Mosqueda,
Rodney Reece, and another person sought shelter inside a



                                17
bathroom. Reece testified that they tried to close the bathroom
door but were unable to do so because Weatherington “pushed it
open.” Weatherington “grabbed” Mosqueda and “[t]hrew [him] to
the middle of the hallway.” Weatherington then yelled, “‘Who’s
Reggie? Who’s Reggie?’” He was referring to Reginald Arguelles,
Mosqueda’s best friend. Vived “pointed [Arguelles] out” for
Weatherington. Weatherington “grabbed [Arguelles] and threw
him into the bedroom.” Weatherington fought with Arguelles,
who testified: “I just stood there and dropped. I just covered up,
and I just took the hits.” Arguelles “heard someone yell out, ‘The
police are coming.’” Arguelles “got up” and saw Weatherington
“just leaving.”
       Thus, Weatherington’s absence when his accomplices were
attacking Mosqueda was not due to his withdrawal from the
conspiracy. He was absent because, pursuant to the conspiracy,
he was attacking Mosqueda’s best friend, Arguelles, to prevent
him from coming to Mosqueda’s defense. Consequently,
Mosqueda was left alone and helpless against the ruthless
beating inflicted by Vived, Rey, Garcia, Ortiz, and Calhoun. In
these circumstances, a rational trier of fact could find beyond a
reasonable doubt that Weatherington knew his conduct
endangered Mosqueda’s life and that he acted with conscious
disregard for life.
                             Conclusion
       We agree with the trial court’s summation of its reasoning:
“I don’t think that it’s beyond the scope of human understanding
on the part of [appellants] . . . that when seven [persons] go to a
house with hatred towards an individual, those [persons] break
down the door and gallop or rush in and proceed to assault the
individual, kicking and hitting and knocking him down when he’s
unarmed with nobody to come to his assistance, . . . that that sort



                                18
of a violent beat-down could have easily resulted in what
occurred in this case, that that act was dangerous to human life,
and that [appellants] acted with conscious disregard for human
life . . . .”
                             Disposition
         The orders denying appellants’ petitions for relief under
section 1170.95 are affirmed.
         NOT TO BE PUBLISHED.



                                                 YEGAN, J.

We concur:


             GILBERT, P. J.


             PERREN, J.




                                19
                  Jacquelyn H. Duffy, Judge

           Superior Court County of San Luis Obispo

                ______________________________

     Law Offices of Allen G. Weinberg and Allen G. Weinberg,
under appointment by the Court of Appeal for Defendant and
Appellant, Weatherington.

      Eric R. Larson, under appointment by the Court of Appeal
for Defendant and Appellant, Vived.

      Xavier Becerra, Rob Bonta, Attorneys General, Matthew
Rodriquez, Acting Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Charles S. Lee,
Supervising Deputy Attorneys General, Heidi Salerno, Deputy
Attorney General, for Plaintiff and Respondent.